FIRST DIVISION
                               BARNES, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 18, 2019




In the Court of Appeals of Georgia
 A19A2032, A19A2033. HAESUN PARK-POAPS v. POAPS; and
     vice versa.


      BARNES, Presiding Judge.

      Haesun Park-Poaps and Richard C. Poaps are divorced and have two minor

children from their previous marriage. In 2015, the trial court modified child custody

and child support after the mother relocated out of state. The father subsequently filed

a new petition to modify child support and parenting time/visitation and for attorney

fees, and the mother counterclaimed for modification of child custody and child

support and sought to have the father held in contempt. In 2019, the trial court entered

an order modifying child support and parenting time/visitation, declining to modify

child custody or to hold the father in contempt, and awarding attorney fees to the

father. The trial court also entered a child support addendum that incorporated a child
support worksheet. The mother and father have now filed cross-appeals challenging

the trial court’s 2019 order and child support addendum.

      Because the trial court erred in its application of Georgia’s child support

guidelines, we reverse the child support award contained in the 2019 order and child

support addendum, and we remand the case for a redetermination of that award based

on proper written findings accompanied by the required child support worksheet and

schedules. Because we reverse the child support award, we vacate the related award

of attorney fees contained in the 2019 order for reconsideration of whether and in

what amount fees should be granted. We affirm the trial court’s 2019 order in all

other respects.1

      Marriage and Divorce. The record reflects that the parties were married in

2009, and their two daughters were born in 2010 and 2011. They divorced in March

2014 pursuant to a final judgment and decree of divorce entered in the Superior Court

of Cherokee County. The child custody and parenting plan incorporated into the final

judgment awarded the parties joint legal and physical custody of the children and

granted them equal parenting time. The mother was awarded child support, and each


      1
       The father’s request for imposition of frivolous appeal sanctions against the
mother is denied. See Court of Appeals Rule 7 (e) (2).

                                         2
parent was permitted to claim one of the daughters as a dependent on their respective

federal and state income tax returns.

      The 2015 Modification Order. Later in 2014, the mother accepted a college

teaching position in Maryland and relocated there. The father continued to reside in

Georgia with the children. The mother filed a petition to modify child custody in

which she requested that the children relocate to Maryland with her, while the father

filed a separate petition to modify custody in which he requested that the children

continue to reside in Georgia with him. The trial court entered an ex parte order

prohibiting the removal of the children from Georgia, and, ultimately, in August

2015, the court entered a final order modifying custody and child support that

included a new parenting plan (the “2015 Modification Order”). In the 2015

Modification Order, the trial court granted the father primary physical custody of the

children and provided the mother with parenting time/visitation on the first and third

weekends of every month and on three-day weekends, on certain holidays, and during

all but two weeks of the children’s summer vacation. The trial court required that

certain visitations with the mother occur within Georgia. Additionally, the trial court

included a provision aimed at facilitating international travel with the children, given



                                           3
that the mother is from South Korea and the father is from Canada, and both parties

have extended families in their respective home countries.

       The 2015 Modification Order changed child support so as to require the mother

to pay child support to the father. The mother was granted a travel deviation of $700

from the presumptive amount of child support so that she could travel to see her

children on a regular basis following her relocation outside of Georgia, and as a result

of the deviation, she was required to pay child support of $250 per month. The parties

also were ordered to divide the payment of costs of the children’s extracurricular

activities on a pro rata basis.2

       The 2019 Order and Child Support Addendum. The mother subsequently

relocated to Ohio for a new college teaching and research position, and in May 2018,

the father filed a petition for modification of child support and parenting

time/visitation and for attorney fees. He alleged, among other things, that the mother

was earning more income as a result of her new teaching position and that she was

       2
         In February 2016, the trial court granted in part and denied in part the
mother’s motion for reconsideration of the 2015 Modification Order. The court
revised the 2015 Modification Order to specify that the mother could exercise spring
break visitation with the children outside of Georgia and to clarify that its reference
to the mother’s employment as “unstable” was not meant to have a negative
connotation but rather was meant as a reference to the fact that the mother may have
to relocate again in the future.

                                           4
not traveling to Georgia to exercise all of her court-ordered visitation with the

children. Consequently, the father argued that the mother’s $700 travel deviation was

no longer appropriate and that her child support payments should be increased. The

mother answered and counterclaimed for modification of child custody and child

support and to have the father held in contempt for allegedly wilfully interfering with

her effort to travel with the children to South Korea during summer vacation.

      After conducting an evidentiary hearing where the mother, father, and other

witnesses testified, the trial court entered an order in January 2019 addressing the

father’s petition and the mother’s counterclaims (the “2019 Order”). The trial court

found that there had been a substantial increase in the mother’s income based on her

new teaching position and that the mother had failed to exercise all of the court-

ordered visitation in Georgia that had been contemplated when the $700 travel

deviation was granted to her. Consequently, the trial court ruled that the $700 travel

deviation would be eliminated and that the mother’s monthly child support obligation

would be increased to $969.34. The trial court further ruled that in lieu of receiving

a travel deviation in a fixed monthly amount, the mother would receive

      a travel deviation for the roundtrip air flight of the children not to
      exceed five trips per year. The travel cost will be an unaccompanied


                                          5
      minor round trip plane ticket for each child for a direct flight purchased
      at least thirty days in advance. The Mother shall be allowed to deduct
      the cost of the ticket from the month’s child support payment
      immediately following the return trip (i.e. an April spring break flight
      will be deducted from the May payment). She shall provide proof of
      costs of the tickets with the reduced payment amount.


The trial court also concluded that the father, as the primary physical custodian of the

children, was authorized to claim both daughters as dependents for tax purposes, and

the court ruled that the parties were to divide the costs of extracurricular activities on

a pro rata basis.

      With respect to child custody, the trial court found that there was no material

change in circumstances and that it would not be in the best interest of the children

to modify primary physical custody. The trial court further found that the father had

not wilfully interfered with international travel and denied the mother’s request to

have him held in contempt. The trial court did find that the parenting time/visitation

needed adjustment in certain respects. However, the trial court ruled that some of the

visitation periods, including the mother’s weekend visits with the children, were to

continue to occur in Georgia.




                                            6
      The trial court addressed the issue of attorney fees in its 2019 Order and found

that the father “prevailed on the issue of child support and failure to exercise court

[ordered] visitation.” The trial court awarded attorney fees to the father in the amount

of $2,257.50 pursuant to OCGA § 19-6-15 (k) (5).

      As part of the 2019 Order, the trial court also ordered the father to prepare and

submit a child support addendum and worksheets within ten days of entry of the

order. In February 2019, the trial court entered an order adopting the father’s

proposed child support addendum (the “Child Support Addendum”) that incorporated

a child support worksheet with certain schedules (the “Child Support Worksheet”).

The Child Support Addendum did not include a Schedule E with the Child Support

Worksheet reflecting specific deviations from the presumptive amount of child

support awarded the father.

                                 Case No. A19A2032

      1. The mother contends that the trial court erred in failing to hold the father in

wilful contempt of the parenting plan entered in connection with the 2015

Modification Order based on his interference with her proposed international travel

with the children in 2016. We disagree.



                                           7
      “To hold in contempt, the court must find that there was a wilful disobedience

of the court’s decree or judgment.” (Citation and punctuation omitted.) Higdon v.

Higdon, 321 Ga. App. 260, 263 (1) (c) (739 SE2d 498) (2013). “The trial court’s

discretion in contempt matters is broad, and its decision will be upheld if there is any

evidence to support it.” (Citation and punctuation omitted.) Turman v. Boleman, 235
Ga. App. 243, 244 (510 SE2d 532) (1998).

      Construed in favor of the trial court’s ruling, the evidence adduced at the

hearing reflects that in late 2015, the mother contacted the father about traveling with

the children to South Korea in the second half of July 2016, which was during the last

two weeks of the children’s summer vacation. The father thereafter informed the

mother that he was exercising his right, under the court-ordered parenting plan, to

choose his two weeks of parenting time for the summer and had chosen the last two

weeks of July 2016, the same weeks that she wanted to travel to South Korea. The

father’s attorney also sent a letter to the mother reiterating that pursuant to the terms

of the parenting plan, the father was selecting the last two weeks of July 2016 as his

two weeks of parenting time for summer vacation. The mother then proposed dates

earlier in the summer for the South Korea trip, but on the condition that the father pay

a portion of her travel expenses. The father refused to pay any of her travel expenses

                                           8
because he was not required to do so under the 2015 Modification Order and

parenting plan. The parties were unable to reach an agreement over payment, and the

2016 trip to South Korea did not occur. In 2017, the younger daughter’s passport

expired, and the passport was not renewed as a result of a continued dispute between

the parties over the forms necessary for the renewal.

      In its 2019 Order, the trial court found the following:

      Based upon the passport of one child being expired, the request for
      international travel could not have occurred. Both parties took a rigid
      and inflexible approach to the issue of [i]nternational travel and could
      have worked together to make the travel possible. There was a legalistic
      reading of the parenting plan, so there was no willful contempt. The
      Contempt Motion is Denied. The ongoing spiteful parenting style denied
      travel experiences and contact with relatives that could have benefited
      the children. Although it does not rise to the level of willful contempt,
      it is a disappointment to place the value of being right over the benefit
      to the children.


      Contrary to the mother’s contention on appeal, the trial court did not abuse its

discretion in declining to hold the father in wilful contempt for not agreeing to the

mother’s plans for international travel with the children in 2016. Under the 2015

Modification Order and parenting plan, the father was entitled to select two

consecutive weeks of summer vacation with the children and was not required to pay

                                          9
for the mother’s travel expenses, and “[a] party is entitled to rely on the plain terms

of a court order until such provisions are modified by the court” and cannot be held

in contempt for relying on such terms. Turman, 235 Ga. App. at 245. Hence, as the

trial court concluded, the father’s strict compliance with the terms of the parenting

plan, even if “legalistic,” did not constitute wilful contempt. See id.

      The mother contends that the trial court erroneously found that her requested

travel to South Korea in 2016 was a “moot issue” because the younger daughter’s

passport had expired. In this regard, the mother emphasizes that the daughter’s

passport was valid at the time of the proposed international trip in 2016 because the

passport did not expire until 2017. But the trial court clearly did not treat the

contempt issue as moot, for the court went on to rule on the merits of the mother’s

contempt petition and determined that the father had not acted in wilful contempt.

Furthermore, to the extent that the trial court erroneously treated the daughter’s

passport as having already expired at the time of the proposed 2016 summer trip, a

trial court’s ruling on a contempt petition will be affirmed if right for any reason,

Turman, 235 Ga. App. at 244, and, as previously noted, the trial court was entitled to

find that the father’s strict compliance with the terms of the 2015 Modification Order

and parenting plan did not constitute wilful contempt. See id. at 245.

                                          10
      Because the record contains evidence that the father’s conduct in 2016 was not

in wilful violation of the 2015 Modification Order and parenting plan, the trial court

did not abuse its discretion in denying the mother’s counterclaim seeking to hold the

father in contempt. See Higdon, 321 Ga. App. at 263-264 (1) (c); Turman, 235 Ga.

App. at 245.

      2. The mother argues that the trial court erred in denying her counterclaim

seeking a modification in child custody. According to the mother, the trial court erred

in finding no material change in circumstances that would warrant a modification in

child custody and in failing to conduct the proper analysis to determine whether a

change in custody would be in the children’s best interests. We do not agree.

               A petition to change child custody should be granted only if the
      trial court finds that there has been a material change of condition
      affecting the welfare of the child since the last custody award. If there
      has been such a change, then the court should base its new custody
      decision on the best interest of the child. A determination that there has
      been a material change in condition supporting a modification of
      custody will be affirmed absent an abuse of discretion, and where there
      is any evidence to support the trial court’s ruling, a reviewing court
      cannot say there was an abuse of discretion.




                                          11
(Citations and punctuation omitted.) Bankston v. Warbington, 332 Ga. App. 29, 32

(1) (771 SE2d 726) (2015). See OCGA § 19-9-3(b); Burnham v. Burnham, __ Ga.

App. __ (2) (829 SE2d 425) (2019). In light of this standard, the mother had the

threshold burden of showing a material change in circumstances affecting the welfare

of the children since the entry of the 2015 Modification Order. See Young v. Young,

209 Ga. 711, 714 (3) (75 SE2d 433) (1953) (burden is on parent seeking modification

of current custody award “to show affirmatively a change in circumstances that would

free the case from the former adjudication”); Helm v. Graham, 249 Ga. App. 126, 129

(547 SE2d 343) (2001) (noting that “[i]f the original custody order has been modified,

the focus shifts to the latest custody award” to determine if “there has been a material

change of condition affecting the welfare of the child since the last custody award”)

(punctuation and footnote omitted). The trial court concluded that the mother failed

to carry that burden, and we discern no abuse of discretion in light of the record here.

      In its 2015 Modification Order, the trial court found that the parties “have an

ongoing tumultuous relationship and lack the ability to effectively co-parent or

communicate” and have had “numerous disagreements” over visitation. Subsequently,

at the 2019 evidentiary hearing, the mother’s attorney conceded that “[t]hese parties

are just as fractious with one another now as they were three or four years ago in 2015

                                          12
when . . . we had a modification.” Additionally, the father testified that while his

communication with the mother was “pretty bad” and their relationship was “toxic,”

the children were happy, well-adjusted, doing well academically, were actively

involved in extracurricular activities, and loved both parents. The father further

testified that since 2015, he and the children have continued to live in the same house,

he had not remarried, and there were no significant changes in their lives. The mother

testified that the communication between her and the father had worsened, but that

she was in the same profession, still lived out of state, and had not remarried since the

2015 Modification Order. Another witness testified that the children were well-

behaved, were well-kempt, participated in their local Girl Scout Brownies troop, and

were very close to their father.

      Based on this record, there was evidence to support the trial court’s conclusion

that there had been no material change in circumstances affecting the children. As the

mother acknowledges in her brief, parental discord that has been ongoing since before

the prior custody award does not constitute a material change in circumstances. See

Cousens v. Pittman, 266 Ga. App. 387, 390-391 (1) (597 SE2d 486) (2004)

(“bickering” between parents that “occurred continuously since the parents’ divorce”

did not constitute material change in circumstances); Appelbaum v. Hames, 159 Ga.
13
App. 552, 553 (284 SE2d 58) (1981) (no material change based on a “preexisting

condition”). The mother points out that in its 2019 Order, the trial court concluded

that there was no material change in circumstances, but also found that there had been

some worsening in the communication between the mother and father. However,

contrary to the mother’s suggestion, the trial court’s conclusion and finding were not

contradictory because the trial court was entitled to determine that the worsening was

not so significant as to rise to the level of a material change in circumstances,

particularly in light of the undisputedly longstanding tumultuous nature of the parties’

relationship. See Scott v. Scott, 227 Ga. App. 346, 349 (1) (489 SE2d 117) (1997)

(trial court did not abuse its discretion in finding that changes were not so significant

as to constitute a material change in circumstances). Moreover, even if the strife

between the parents had worsened to some degree, the mother was required to show

that the changed condition affected the welfare of the children, see Mahan v. McRae,

241 Ga. App. 109, 112 (522 SE2d 772) (1999), and there was no evidence that the

children’s welfare had been affected. The trial court therefore acted within its

discretion in concluding that there had been no material change in circumstances and

thus in denying the mother’s counterclaim seeking a modification in primary physical

custody.

                                           14
       3. The mother argues that the trial court erred by not modifying her visitation

rights to remove the restriction that some of her visitation with the children occur

within Georgia. We are unpersuaded.

       “Visitation rights of non-custodial parents are subject to review and

modification upon the motion of either parent every two years without the necessity

of showing a material change in circumstances.” (Citation and punctuation omitted.)

Cannella v. Graham, 325 Ga. App. 596, 596 (754 SE2d 385) (2014). See OCGA §

19-9-3 (b). “The standard to be applied in deciding visitation rights is the best

interests of the child. Further, it is the express policy of this state to encourage contact

between a child and the non-custodial divorced parent. OCGA § 19-9-3 (d).” In

Interest of R. E. W., 220 Ga. App. 861, 862 (471 SE2d 6) (1996). “The trial court is

vested with discretion regarding visitation.” Durham v. Gipson, 261 Ga. App. 602,

607 (2) (583 SE2d 254) (2003).

       In its 2019 Order, the trial court geographically restricted the mother’s

visitation with the children on the first and third weekends of every month to within

Georgia. However, the 2019 Order authorized the children to fly out of state to visit

their mother for the spring and summer breaks and for two of the school three-day

weekend breaks per year. The 2019 Order also temporarily left in place the restriction

                                            15
that winter break visitation occur in Georgia but lifted the restriction and authorized

the children to fly out of state for that visitation period “[b]eginning in 2020.”

      The trial court did not abuse its discretion in continuing to restrict a portion of

the mother’s visitation with the children to within Georgia. A trial court “is

authorized to consider the possible detrimental effect on the child of frequent

out-of-state travel, including the possibility of interference with school and other

activities, and fashion the visitation accordingly.” In Interest of R. E. W., 220 Ga.

App. at 864. See Katz v. Katz, 264 Ga. 440, 440 (445 SE2d 531) (1994) (concluding

that visitation provisions that “subject[ed] the children to a rigorous travel schedule

which [was] likely to interfere with school and other activities” were unduly

burdensome). And while the mother claims that the travel restrictions on visitation

violated her equal protection rights as the non-custodial parent, “[i]t is fundamental

that no equal protection violation exists unless legislation treats similarly-situated

individuals differently,” and “custodial and non-custodial parents are not, by

definition, similarly situated.” Ga. Dept. of Human Res. v. Sweat, 276 Ga. 627, 630

(3) (580 SE2d 206) (2003). Accordingly, we find no error by the trial court.

      4. The mother maintains that the trial court erred in finding that the increase in

the mother’s income justified a modification in child support. We disagree.

                                          16
      Pursuant to OCGA § 19-6-15 (k) (1), a parent may petition for a modification

of child support if “there is a substantial change in either parent’s income and

financial status or the needs of the child.” See Wetherington v. Wetherington, 291 Ga.
722, 724 (2) (a) (732 SE2d 433) (2012). “After the trial court finds satisfactory proof

of a change in financial status, it must reconsider the amount of child support under

the guidelines of OCGA § 19-6-15 (b).” Wingard v. Paris, 270 Ga. 439, 440 (511

SE2d 167) (1999). See OCGA § 19-6-15 (k) (4). Hence, “the showing of a change in

the parent’s financial status or a change in the needs of the child is a threshold

requirement in a modification action.” (Citation and punctuation omitted.)

Wetherington, 291 Ga. at 725 (2) (a). “We review a trial court’s ruling on a

modification petition for abuse of discretion, and we will uphold the factual findings

underlying the ruling if they are supported by any evidence.” Gowins v. Gary, 288
Ga. App. 409, 410 (654 SE2d 162) (2007).

      The record reflects that the mother held a teaching and research position at

Ohio University and was a W-2 employee who received a regular nine-month salary

as well as overtime pay. In its 2015 Modification Order, the trial court found that the

mother’s gross monthly income was $5,917. At the 2019 hearing, the mother testified

that she was now earning more than when the 2015 Modification Order had been

                                          17
issued and that her gross monthly income had increased to $8,673. Her new increased

gross monthly income was also reflected in her domestic relations financial affidavit

submitted to the court. Based on the mother’s change in gross monthly income since

2015, the trial court found that there had been a substantial increase in the income of

the mother justifying a modification in child support.

       We discern no abuse of discretion by the trial court in light of the evidence

before it of the mother’s increased income. While the mother contends that the trial

court should have more broadly assessed whether there had been a change in her

“financial status,” a trial court is authorized to base its finding of a substantial change

on an increase in a parent’s wage income. See Rolader v. Pendleton, 231 Ga. 16, 16

(2) (200 SE2d 108) (1973). Moreover, the mother presented no evidence at the 2019

hearing that her “financial status” was different from her wage income. Consequently,

the trial court committed no error in finding that the mother’s increased income

justified a modification in child support.

       5. The mother also argues that the trial court erred in excluding certain

evidence of the parties’ 2015 incomes. Pretermitting whether the trial court erred in

excluding the evidence, we conclude that the mother has failed to show that reversal

is warranted.

                                            18
      The record reflects that when the mother sought to introduce the father’s 2015

tax return, the father objected, and the trial court excluded it. However, the mother

did not make a proffer of what the 2015 tax return showed, and thus she cannot show

any harm resulting from its exclusion. See Sasser v. Adkinson, 258 Ga. App. 699,

699-700 (574 SE2d 907) (2002) (noting that the “[a]ppellant is required to show harm

as well as error to prevail on appeal,” and concluding that the exclusion of certain

records did not constitute reversible error, where appellant failed to make a proffer

of the records and thus could not show any harm from their exclusion).

      Later during the hearing, the father sought to question the mother about her

income in 2015, but the mother objected, and the trial court sustained the objection.

Although the mother argues on appeal that the trial court erred in excluding testimony

about her 2015 income, she cannot now complain of an alleged error induced by her

own conduct in the court below. See Dyals v. Dyals, 281 Ga. 894, 896 (3) (644 SE2d

138) (2007).

      6. The mother further challenges the trial court’s apportionment of the costs of

the children’s extracurricular activities on a pro rata basis. The mother contends that

the costs of extracurricular activities are included in the presumptive amount of child

support and that a deviation from that amount required the trial court to follow

                                          19
Georgia’s statutory child support guidelines and justify the deviation with written

findings of fact. We agree.

      Georgia’s child support guidelines are set out in OCGA § 19-6-15 and “provide

a detailed scheme for determining the amount of child support to be awarded by the

court[,] and compliance with the statute’s terms is mandatory.” Parker v. Parker, 293
Ga. 300, 307 (3) (745 SE2d 605) (2013). The guidelines establish a presumptive

amount of child support “calculated principally in proportion to the adjusted gross

income of each parent.” Hardman v. Hardman, 295 Ga. 732, 736 (3) (b) (763 SE2d

861) (2014). See OCGA § 19-6-15 (b) (outlining process of calculating child

support). But “the presumptive amount of child support calculated pursuant to the

statutory child support guidelines is not conclusive.” Hardman, 295 Ga. at 737 (3)

(b). The guidelines include a list of “11 situations that arise with some frequency in

child support cases and that may, in a particular case, warrant a ‘specific deviation’

from the presumptive amount of child support.” Brogdon v. Brogdon, 290 Ga. 618,

621 (5) (723 SE2d 421) (2012). See OCGA § 19-6-15 (i) (2) (listing specific

deviations). The guidelines also provide that “[d]eviations from the presumptive

amount of child support may be appropriate for reasons in addition to those



                                         20
established under this subsection when the court . . . finds it is in the best interest of

the child.” OCGA § 19-6-15 (i) (3).

      If the trial court determines that a deviation from the presumptive child support

amount is warranted, the court must make specific “written findings of fact” in its

child support order that include:

             (i) The reasons the court . . . deviated from the presumptive
      amount of child support;


             (ii) The amount of child support that would have been required
      under this Code section if the presumptive amount of child support had
      not been rebutted; and


             (iii) A finding that states how the court’s . . . application of the
      child support guidelines would be unjust or inappropriate considering
      the relative ability of each parent to provide support and how the best
      interest of the child who is subject to the child support determination is
      served by deviation from the presumptive amount of child support;




                                           21
OCGA § 19-6-15 (c) (2) (E).3 See Fladger v. Fladger, 296 Ga. 145, 147 (2) (765

SE2d 354) (2014) (explaining that deviations from the presumptive child support

amount must be supported by written findings of fact under OCGA § 19-6-15 (c) (2)

(E)); Parker, 293 Ga. at 303 (2) (citing OCGA § 19-6-15 (c) (2) (E) and (i) (1) (B)

and noting that “[i]f the factfinder deviates from the presumptive amount of child

support, certain specific findings of fact must be set forth in the child support order”).

      The information used in calculating the amount of child support under the

guidelines must be recorded on a child support worksheet, and deviations from the

      3
       OCGA § 19-6-15 (i) (1) (B) similarly states:
             (B) When ordering a deviation from the presumptive amount of
      child support, the court . . . shall consider all available income of the
      parents and shall make written findings . . . that an amount of child
      support other than the amount calculated is reasonably necessary to
      provide for the needs of the child for whom child support is being
      determined and the order . . . shall state:
                    (i) The reasons for the deviation from the presumptive
             amount of child support;
                    (ii) The amount of child support that would have been
             required under this Code section if the presumptive amount of
             child support had not been rebutted; and
                    (iii) How, in its determination:
                           (I) Application of the presumptive amount of child
                    support would be unjust or inappropriate; and
                           (II) The best interest of the child for whom support
                    is being determined will be served by deviation from the
                    presumptive amount of child support.


                                           22
presumptive amount of child support must be set out in Schedule E of the worksheet.4

Parker, 293 Ga. at 303 (2). See OCGA § 19-6-15 (b) (8) (noting that “proposed

deviations shall be entered on the Child Support Schedule E–Deviations”), (m) (1)

(addressing preparation of schedules and worksheets for calculating child support).

And, “the trial court must attach a completed child support worksheet and Schedule

E to the child support order, incorporate those documents by reference into the order,

or enter the pertinent information from those documents directly into the order itself.”

Black v. Ferlingere, 333 Ga. App. 789, 791 (2) (777 SE2d 268) (2015). See OCGA

§ 19-6-15 (m) (1) (providing in part that “[t]he child support worksheets and any

schedule that was prepared for the purpose of calculating the amount of child support

shall be attached to the final court order or judgment”).

      The aforementioned requirements for deviating from the presumptive amount

of child support – including supporting the deviation with the required written

findings and setting out the deviation in Schedule E to the child support worksheet

– apply both to a trial court’s original grant of child support and any subsequent

modification. See OCGA § 19-6-15 (c) (2) (setting out required findings and referring


      4
     The worksheet and schedules are promulgated by the Georgia Child Support
Commission. See OCGA § 19-6-15 (m) (2).

                                          23
to “the final judgment or decree in a divorce case”); § 19-6-15 (k) (4) (stating that

order modifying child support “shall include all of the information set forth in

paragraph (2) of subsection (c) of this Code section”); Brogdon, 290 Ga. at 618-626

(1) - (5) (applying guidelines to original grant of child support); Stowell v.

Huguenard, 288 Ga. 628, 628-632 (706 SE2d 419) (2011) (applying guidelines in

context of child support modification action). As our Supreme Court has recognized,

“the child support guidelines apply not only to initial determinations of child support,

but also to modification actions, and are the expression of the legislative will

regarding the calculation of child support and must be considered by any court setting

child support.” (Citations and punctuation omitted.) Wetherington, 291 Ga. at 726 (2)

(a).

       Pertinent to this case, the child support guidelines include a specific deviation

for “special expenses incurred for child-rearing,” including expenses incurred for

children’s extracurricular activities. OCGA § 19-6-15 (i) (2) (J) (ii). However, our

Supreme Court has explained:

       The language of OCGA § 19-6-15 (i) (2) (J) (ii) makes clear that a
       portion of the basic child support obligation is intended to cover average
       amounts of special expenses for raising children, including the cost of
       extracurricular activities. If a factfinder determines that the full amount

                                           24
      of special expenses described in that division exceeds seven percent of
      the basic child support obligation, the “additional amount of special
      expenses shall be considered as a deviation to cover the full amount of
      the special expenses.” Id. Such a deviation must then be included in
      Schedule E of the Child Support Worksheet and, as with other
      deviations from the presumptive amount of child support, the factfinder
      must make the required written findings. See OCGA § 19-6-15 (i) (1)
      (B). [See also OCGA § 19-6-15 (c) (2) (E).]


Turner v. Turner, 285 Ga. 866, 867-868 (2) (684 SE2d 596) (2009), disapproved in

part on other grounds by McCarthy v. Ashment-McCarthy, 295 Ga. 231, 233 (2), n.

1 (758 SE2d 306) (2014).

      Here, the trial court ordered the mother to pay a pro rata share of all of the costs

of the children’s extracurricular activities based on essentially the same ratio applied

to the basic child support obligation. In requiring the mother to pay a portion of the

extracurricular activities expenses, the trial court did not include written findings of

fact or include a Schedule E as part of the Child Support Worksheet that was

incorporated into the court’s Child Support Addendum. Nor did the trial court limit

its award to “the additional amount of special expenses” that exceeded seven percent

of the basic child support obligation in accordance with OCGA § 19-6-15 (i) (2) (J)

(ii). Consequently, the trial court fashioned a separate child support award to cover

                                           25
extracurricular activities that fell outside the parameters of the child support

guidelines.

      This[,] a court is [not] entitled to do. Under the . . . guidelines, a court
      may only deviate from the presumptive child support amount based on
      special expenses incurred for child-rearing, including extracurricular
      expenses, by complying with OCGA § 19-6-15 (i) (2) (J) (ii) (defining
      “special expenses” as certain child-rearing expenses exceeding seven
      percent of basic child support obligation) and OCGA § 19-6-15 (i) (1)
      (B) (requiring written findings for all deviations). [See also OCGA §
      19-6-15 (c) (2) (E) (also requiring written findings).] Thus, while the
      court was free to [decide whether to grant or deny] a deviation from the
      presumptive child support amount based on the cost of the children’s
      extracurricular activities, it was without authority to make a separate
      child support award, one outside the parameters of the Child Support
      Worksheet, based on the cost of such activities.


(Citation omitted.) Turner, 285 Ga. at 868 (2).

      The father argues, however, that the mother is precluded from challenging the

trial court’s decision to order a pro rata division of the costs of extracurricular

activities outside of the child support guidelines. The father emphasizes that the 2015

Modification Order contained a provision requiring the division of the costs of the

children’s extracurricular activities pro rata, and he contends that the mother should

have challenged that provision at that time. But “[t]he doctrine of res judicata is less

                                          26
strictly applied in divorce and alimony cases, including cases dealing with child

support issues, and does not bar litigation of matters that merely could have been put

at issue in the earlier proceeding.” (Citation and punctuation omitted.) Hardman, 295
Ga. at 735 (2). Indeed, because child support awards are subject to modification under

OCGA § 19-6-15 (k) (1), a former spouse is not barred by the principle of res judicata

from arguing that the provisions of a prior award should be revised in the context of

a new modification action. Odom v. Odom, 291 Ga. 811, 813 (1) (733 SE2d 741)

(2012). See Yarbrough v. Yarbrough, 244 Ga. 313, 314 (260 SE2d 47) (1979) (an

action for modification of child support constitutes a new in personam proceeding).

Furthermore, the provisions addressing extracurricular activities in the 2019 Order

and Child Support Addendum are different from the 2015 Modification Order. The

provision in the 2015 Modification Order placed an annual cap of $1,500 per child

for all extracurricular activities subject to apportionment, while the provisions in the

2019 Order and Child Support Addendum contain no such cap. Additionally, the

Child Support Addendum increased the pro rata percentage owed by the mother to 42

percent from the previous percentage of 33.14 percent set out in the 2015

Modification Order. The father’s argument that the mother is precluded from

challenging the pro rata division of the costs of extracurricular activities based on her

                                           27
failure to challenge the provision in connection with the prior modification action

therefore is unavailing.5

      Accordingly, because the trial court’s pro rata division of the costs of the

children’s extracurricular activities fell outside of the parameters of the child support

guidelines, we reverse the trial court’s child support award made in the 2019 Order

and Child Support Addendum, and we remand for further proceedings consistent with

this opinion. See Johnson v. Ware, 313 Ga. 774, 778 (3) (723 SE2d 18) (2012);

Brogdon, 290 Ga. at 625 (5) (b); Black, 333 Ga. App. at 792 (2). On remand, the trial

court should determine whether, under the parameters set forth in OCGA § 19-6-15

(i) (2) (J) (ii), a specific deviation from the presumptive amount of child support

      5
         We also note the general rule that “the actions of a party do not waive the trial
court’s compliance with the mandate to enter findings pursuant to OCGA § 19-6-15
(c) (2) (E) and 19-6-15 (i) (1) (B).” Wallace v. Wallace, 296 Ga. 307, 309 (1) (766
SE2d 452) (2014). There is an exception to this general rule where a trial court enters
a child support order without the requisite factual findings, and the former spouse
thereafter files a motion for new trial that does not raise the failure of the order to
contain such findings; in that circumstance, if the former spouse then seeks to raise
the issue of the lack of written findings for the first time on appeal, the issue is
deemed waived. See McClendon v. McClendon, 297 Ga. 779, 780 (2) (778 SE2d 213)
(2015); McCarthy, 295 Ga. at 233 (2). Unlike the former spouse in cases like
McClendon and McCarthy, the mother “did not file in the trial court a motion for new
trial [in connection with the present modification action] that did not raise the trial
court’s failure to comply with the findings requirement, and then attempt to raise the
issue for the first time in this Court.” Wallace, 296 Ga. at 310 (1), n. 2 (distinguishing
McCarthy).

                                           28
should be granted based on special expenses incurred for child-rearing, including

costs incurred for the children’s extracurricular expenses. See Turner, 285 Ga. at 868

(2). If the trial court determines that such a deviation is appropriate, it should support

the deviation with the required written findings (OCGA § 19-6-15 (c) (2) (E) and (i)

(1) (B)), enter the deviation on Schedule E of the Child Support Worksheet (OCGA

§ 19-6-15 (b) (8)), and incorporate the schedule and worksheet into its order (OCGA

§ 19-6-15 (m) (1)). See Turner, 285 Ga. at 868 (2).

      7. Although we have held that the trial court’s child support award must be

reversed and the case remanded, we will consider several of the mother’s other

contentions relating to child support that are likely to recur on remand.

      (a) The mother contends that the trial court erred in eliminating her $700 travel

deviation from the presumptive amount of child support. Under the child support

guidelines, “[i]f court ordered visitation related travel expenses are substantial due

to the distance between the parents,” the trial court may allocate those costs by

deviation from the presumptive child support amount, “taking into consideration the

circumstances of the respective parents as well as which parent moved and the reason

for such move.” OCGA § 19-6-15 (i) (2) (F). See OCGA § 19-6-15 (b) (8) (F)

(recognizing a deviation from the presumptive amount of child support for travel

                                           29
expenses). The deviation may be eliminated “[i]f the circumstances which supported

the deviation cease to exist.” OCGA § 19-6-15 (i) (1) (D).

       Here, the trial court found that the mother had been granted a “substantial

travel deviation . . . to facilitate the visitations in the best interest of the children” but

had not exercised all of the contemplated visitation because of her work schedule and

other issues. Because there was evidence to support these findings by the trial court

based on the father and mother’s testimony at the hearing, we discern no error in the

trial court’s conclusion that the circumstances which supported a $700 travel

deviation had ceased to exist.

       However, the trial court did not simply eliminate the $700 travel deviation; the

court went on to impose a new deviation for travel expenses. When a trial court

redetermines child support in a modification action, a deviation to the presumptive

child support amount “cannot be continued or imposed” unless supported by the

statutory written findings required by OCGA § 19-6-15 (c) (2) (E) and (i) (1) (B).

East v. Stephens, 292 Ga. 604, 606 (740 SE2d 156) (2013). The trial court also must

enter the deviation on Schedule E to the child support worksheet. See Stowell, 288
Ga. at 632. Here, the trial court made some of the findings required to support a travel

deviation, but did not explain how “application of the child support guidelines would

                                             30
be unjust or inappropriate considering the relative ability of each parent to provide

support.” OCGA § 19-6-15 (c) (2) (E) (iii). See also OCGA § 19-6-15 (i) (1) (B) (iii)

(I). In this respect, the trial court’s written findings were required to “connect the

dots,” and “we cannot rely on implications or our own assumptions” as to why the

trial court awarded the deviation. Fladger, 296 Ga. at 149 (2). See Jackson v.

Sanders, 333 Ga. App. 544, 557-558 (4) (773 SE2d 835) (2015) (declining to

presume why trial court would have found that application of the guidelines would

be unjust or inappropriate). In addition, the trial court did not include a Schedule E

reflecting the deviation for travel expenses as part of the 2019 Order and the Child

Support Addendum. Accordingly, the trial court’s new travel deviation failed to

comply with the child support guidelines, and in recalculating child support on

remand, the court should reconsider the travel deviation consistent with this opinion.6

      (b) The mother asserts that the trial court erred in authorizing the father to

claim both children as dependents on his federal tax return. We disagree because

“Georgia courts do not have the authority to award the federal income tax dependency

exemption to a non-custodial parent.” Hulsey v. Hulsey, 300 Ga. 45, 45 (792 SE2d


      6
       We further discuss the travel deviation in the father’s cross-appeal. See infra
Division 9.

                                          31
709) (2016).7 The trial court therefore would not have been authorized to award the

federal income tax dependency exemption for either child to the mother. See id.

      8. Lastly, the mother argues that the trial court erred in awarding attorney fees

to the father pursuant to OCGA § 19-6-15 (k) (5). That statutory subsection provides:

      In proceedings for the modification of a child support award pursuant to
      the provisions of this Code section, the court may award attorney’s fees,
      costs, and expenses of litigation to the prevailing party as the interests
      of justice may require. When a custodial parent prevails in an upward
      modification of child support based upon the noncustodial parent’s
      failure to be available and willing to exercise court ordered visitation,
      reasonable and necessary attorney’s fees and expenses of litigation shall
      be awarded to the custodial parent.


OCGA § 19-6-15 (k) (5).

      The first sentence of OCGA § 19-6-15 (k) (5) authorizes an award of attorney

fees to the “prevailing party,” with the “prevailing party” determined by looking

“solely to the result” of the child support modification action. (Citation and



      7
        The federal income tax dependency exemption has been reduced to zero for
2018 through 2025. See 26 USC § 151 (d) (5) (A). “However, the ability to claim a
child as a dependent may continue to have relevance to the child tax credit, which has
been increased dramatically for the same years.” David A. Webster & Deborah A.
Johnson, McConaughey’s Ga. Divorce, Alimony and Child Custody (2018-2019 ed.),
§ 34:5. See 26 USC § 24 (a), (c) (1), (h); 26 USC § 152 (c), (e).

                                         32
punctuation omitted.) Boley v. Miera, 347 Ga. App. 161, 162 (817 SE2d 823) (2018).

To be the “prevailing party,” the father had to show that the mother’s child support

obligation increased, even if not to the extent that he requested. See Mironov v.

Mironov, 296 Ga. 114, 115 (765 SE2d 326) (2014).

      The second sentence of OCGA § 19-6-15 (k) (5) mandates an award of attorney

fees to the custodial parent if (1) he or she prevails by obtaining an upward

modification of child support and (2) the modification is based on “the noncustodial

parent’s failure to be available and willing to exercise court ordered visitation.” Thus,

the father had to show that both (1) and (2) were satisfied in order to be entitled to

mandatory attorney fees under this sentence of the statute.

      There was evidence of the mother’s failure to be available and willing to

exercise all of her court-ordered visitation, as discussed supra in Division 7 (a).

However, in light of our reversal of the trial court’s child support award supra in

Division 6, we vacate the trial court’s award of attorney fees to the father, and on

remand, the court may reconsider whether the father is the prevailing party under

either sentence of OCGA § 19-6-15 (k) (5) once the child support award is

recalculated, and if so, in what amount. See Jackson v. Sanders, 333 Ga. App. 544,

561 (6) (773 SE2d 835) (2015).

                                           33
                                 Case No. A19A2033

      9. In his cross-appeal, the father challenges the trial court’s decision pertaining

to the travel deviation from the presumptive child support amount. As previously

noted, after eliminating the $700 travel deviation, the trial court granted a new travel

deviation, ruling that the mother could deduct the future costs of plane tickets that she

purchased for the children to visit her, “not to exceed five trips per year,” from her

child support due after the return trip. The trial court did not provide an upper limit

for how much each ticket could cost or otherwise quantify the cost of a ticket in any

respect. The father states in his brief that “[t]here is no dispute that [the mother]

should be granted some appropriate deviation from the presumptive amount of child

support for . . . travel.” However, the father argues that the trial court erred by

granting a travel deviation based on speculative future circumstances rather than on

evidence of travel costs presented at the hearing, by failing to include the required

findings of fact and a Schedule E to support the travel deviation, and by failing to

incorporate the Child Support Addendum and Child Support Worksheet into the 2019

Order. Although we ruled in Case No. A19A2032 that the trial court’s child support

award must be reversed and the case remanded, we will consider the father’s

arguments to the extent that they raise issues that are likely to recur on remand.

                                           34
      As noted supra in Division 7 (a), under the child support guidelines, if travel

expenses associated with visitation are substantial because of the distance between

the parents, the trial court can allocate the costs of travel for visitation by deviating

from the presumptive child support amount. OCGA § 19-6-15 (b) (8) (F), (i) (2) (F).

However, a modification of child support cannot be predicated on “speculative future

circumstances.” Howard v. Howard, 262 Ga. 144, 145 (1) (414 SE2d 203) (1992).

Rather, OCGA § 19-6-15 (c) (2) (A) requires that the trial court’s order specify a

“sum certain amount” of child support that a parent must pay as determined by use

of the child support worksheet. See Marks v. Soles, 339 Ga. App. 380, 389 (4) (c)

(793 SE2d 587) (2016) (noting that order modifying child support must specify “sum

certain amount,” quoting OCGA § 19-6-15 (c) (2) (A)); Hamlin v. Ramey, 291 Ga.

App. 222, 226 (2) (661 SE2d 593) (2008) (recognizing that OCGA § 19-6-15 (c) (2)

requires that a child support order include a provision specifying the “sum certain

amount one parent shall pay to the other”). And, “the quantitative calculations

regarding the amount of [a] deviation require the child support worksheet to be

populated with accurate facts and figures in order to determine the amount of the

deviation.” Parker, 293 Ga. at 308 (3).



                                           35
      Applying these principles, we conclude that the travel deviation granted by the

trial court, which failed to include any cost information, was too speculative to fall

within the parameters of the child support guidelines. Furthermore, as noted supra in

Division 7 (a), the trial court failed to make all of the required written findings under

OCGA § 19-6-15 (c) (2) (E) and (i) (1) (B) to support a travel deviation and did not

include a Schedule E to the Child Support Worksheet identifying the deviation. On

remand, the trial court should reconsider the travel deviation consistent with Division

7 (a) and this division of our opinion. See Wallace, 296 Ga. at 308-309 (1); Woodson

v. Lino, 345 Ga. App. 745, 749 (3) (815 SE2d 113) (2018).

      Judgment affirmed in part, vacated in part, reversed in part, and case

remanded with direction. Mercier and Brown, JJ., concur.




                                           36